Citation Nr: 0814000	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In his January 2004 claim for compensation, the veteran 
indicated relevant treatment at the VA Medical Center in 
Biloxi, Mississippi and Pensacola VA Clinic from 2002-2004.  
The records that were then obtained do not appear to be those 
of this claimant.  To ensure an accurate decision, another 
attempt to obtain this veteran's records should be made, 
after which he should be examined for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain copies 
of all audiological treatment of this 
veteran at the Biloxi VA Medical Center 
and Pensacola VA Clinic since 2002.  
All efforts to obtain VA records should 
be fully documented, and the VA 
facility should provide a negative 
response if records are not available.  

2.	Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature and 
extent of his service-connected left 
ear hearing loss as well as any right 
ear hearing loss .  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  

In addition, the examiner is asked to 
express an opinion as to the cause of 
any right ear hearing loss, and in 
particular whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed right ear hearing loss is 
related to any events in military 
service, including duties as a 
helicopter repairman.  

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



